Order, Family Court, Bronx County (Clark V Richardson, J.), entered on or about January 6, 2004, which denied respondent mother’s motion to vacate an earlier order of the same court and Justice, entered on or about September 17, 2003, which granted custody of the children to petitioner father on default, unanimously affirmed, without costs.
The record establishes that respondent wilfully refused to appear at the dispositional hearing (see Family Ct Act § 1042) without reasonable excuse (see Matter of Ciara C.O., 2 AD3d 311 [2003], lv dismissed 3 NY3d 767 [2004]).
We have considered respondent’s remaining contentions and find them without merit. Concur—Andrias, J.P., Friedman, Williams and Malone, JJ.